Exhibit 10.1
CONFIDENTIAL
SEPARATION AGREEMENT
     This Separation Agreement (this “Agreement”) is entered into on October 15,
2010 (the “Effective Date”) by and between Life Time Fitness, Inc. (the
“Company”), and Scott C. Lutz (“Executive”).
Background
     A. Executive was employed at-will by the Company as its Executive Vice
President and Chief Marketing Officer. Executive was not employed pursuant to
the terms of any employment agreement with the Company providing for severance
benefits upon termination of employment for any reason.
     B. The parties have agreed that it is in their mutual interests that
Executive’s position as an employee and officer of the Company terminate
effective October 15, 2010 (the “Separation Date”).
     C. The parties are concluding their relationship amicably, but mutually
recognize that such a relationship may give rise to potential claims or
liabilities. The parties desire to resolve all issues Executive may have
relating to the termination of Executive’s relationship with the Company, as set
forth in this Agreement.
           NOW THEREFORE, in consideration of the mutual promises and provisions
contained in this Agreement and the Release referred to below, the parties,
intending to be legally bound, agree as follows:
Agreement

1.   Separation. Executive and the Company mutually agree that Executive’s
employment as an employee and officer of the Company and as an officer of
certain of the Company’s affiliates shall terminate effective at the close of
business on the Separation Date without further action by either party.
Executive will sign such documents as deemed reasonably necessary to accurately
reflect his resignation from all such offices in the Company’s corporate
records.   2.   Final Pay. Executive confirms that he has been paid in full for
his base salary, compensation, and benefits owing to him to date. The Company
will pay Executive’s final base salary and earned but unpaid bonus through the
Separation Date, pursuant to the Company’s normal payroll practices and
schedule.   3.   Expense Reimbursement. The Company will reimburse Executive for
his regular and necessary business expenses incurred through the Separation Date
in accordance with the Company’s regular policies and practices. Executive will
submit all requests for reimbursement to the Company no later than October 31,
2010, and the Company will reimburse Executive promptly thereafter, but in any
event no later than December 31, 2010.

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL

4.   Release. At the same time that Executive executes this Agreement, he shall
execute a Release in the form attached to this Agreement as Exhibit A (the
“Release”). This Agreement will not be interpreted or construed to limit the
Release in any manner.   5.   Payments. Following the Separation Date, the
Company will provide the benefits set forth in Sections 5(a) and 5(b) below in
lieu of any further payments or compensation that Executive would otherwise be
entitled to receive under any agreement with the Company or as an employee or
officer of the Company. The Company will make such payments and provide such
consideration only if (i) Executive has signed this Agreement and the Release on
or within 21 days after the Separation Date and has not rescinded the Release
within the rescission period set forth therein (the “Rescission Period”), and
(ii) Executive is in strict compliance with the terms of this Agreement and the
Release as of the date of such payment(s). The Company shall have no obligations
under this Section 5 if Executive rescinds the Release.

  a.   Cash Installments. The Company will pay to Executive an amount equal to
$200,000. Such amount shall be paid to Executive by the Company in equal
bi-weekly installments pursuant to the normal payroll practices and procedures
of the Company, beginning on the first regular payroll date of the Company to
occur at least three business days after expiration of the Rescission Period and
continuing for five (5) months; provided, however, that any installments that
remain payable as of March 15, 2011 shall be paid in a lump sum no later than
March 15, 2011. The Company and Executive intend the severance payments under
this Section 5(a) to constitute a short-term deferral under Treas. Reg. §
1.409A-1(b)(4). Each installment of the severance payments under this Section
5(a) shall be considered a separate payment, as described in Treas. Reg. §
1.409A-2(b)(2), for purposes of Section 409A of the Code.     b.   Lump Sum. The
Company will pay to Executive a lump sum cash payment in an amount equal to
$15,000, in lieu of any contributions by the Company for the continuation of
Executive’s medical plan coverage and life insurance coverage as provided to
Executive as of the Separation Date. Such lump sum payment will be made on the
first regular payroll date of the Company to occur at least three business days
after expiration of the Rescission Period, and in any event no later than
March 15, 2011. The Company and Executive intend the lump sum payment under this
Section 5(b) to constitute a short-term deferral under Treas. Reg. §
1.409A-1(b)(4).

6.   Restricted Stock. Executive holds the following shares of restricted common
stock of the Company:

                          Number of     Grant Date   Agreement   Restricted
Shares   Vesting Schedule
6/11/2008
  Restricted Stock Agreement dated June 11, 2008     2,089     1,044 shares on
May 19, 2011 and 1,045 shares on May 19, 2012

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL

                          Number of     Grant Date   Agreement   Restricted
Shares   Vesting Schedule
3/13/2009
  Restricted Stock Agreement dated March 13, 2009 (the “2009 Restricted Stock
Agreement”)     27,778     9,259 shares on each of March 1, 2011 and March 1,
2012 and 9,260 shares on March 1, 2013
6/11/2009
  Restricted Stock Agreement dated June 11, 2009     80,000     See Footnote 1

    Footnote 1: 50% of the restricted shares will vest if a specified earnings
per share (EPS) target is achieved for fiscal 2011 and if a higher EPS target is
achieved for fiscal 2011, 100% of the restricted shares will vest. If 50% of the
restricted shares vest after fiscal 2011, the remaining restricted shares will
vest if a specified EPS target is achieved for fiscal 2012. If none of the
restricted shares vest in 2011, 50% of the restricted shares will vest if a
specified EPS target is achieved for fiscal 2012 and if a higher EPS target is
achieved for fiscal 2012, 100% of the restricted shares will vest.       The
shares of restricted stock granted on June 11, 2008 and June 11, 2009 will be
forfeited on the Separation Date. In addition, 18,519 of the shares of
restricted stock granted on March 13, 2009 will be forfeited on the Separation
Date. The Company and Executive agree to execute an amendment to the restricted
stock agreement related to the restricted stock granted on March 13, 2009 (the
“2009 Restricted Stock Grant”) in the form attached hereto as Exhibit B to
provide for the continued vesting of 9,259 of the shares of restricted stock
granted on March 13, 2009 on the terms set forth in such amendment.

7.   Confidential Information. Except as permitted by the Company’s Board of
Directors, Executive will not at any time divulge, furnish or make accessible to
anyone or use in any way other than in the ordinary course of the business of
the Company, any confidential, proprietary or secret knowledge or information of
the Company, whether developed by Executive or others, including but not limited
to (i) Company trade secrets, (ii) confidential and proprietary plans,
developments, research, processes, designs, methods or material (whether or not
patented or patentable), (iii) customer and supplier lists, (iv) strategic or
other business, marketing or sales plans, and (v) financial data and plans.
Executive acknowledges that the above-described knowledge and information
constitutes a unique and valuable asset of the Company and represents a
substantial investment of time and expense by the Company, and that any
disclosure or other use of such knowledge or information other than for the sole
benefit of the Company would be wrongful and would cause irreparable harm to the
Company. The foregoing obligations of confidentiality shall not apply to any
knowledge or information that (i) is now or subsequently becomes generally
publicly known for reasons other than Executive’s violation of this Agreement,
(ii) is independently made available to Executive in good faith by a third party
who has not violated a confidential relationship with the Company, or (iii) is
required to be disclosed by legal process, other than as a direct or indirect
result of the breach of this Agreement by Executive.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL

8.   Non-Competition; Non-Solicitation.

  a.   Agreement Not to Compete. For a period of twelve (12) consecutive months
beginning on the Separation Date, Executive shall not, directly or indirectly,
engage in any manner or capacity (including without limitation as a proprietor,
principal, agent, partner, officer, director, employee, member of any
association, consultant or otherwise) in any “Company Business” in the
“Territory.” For purposes of this Section 8.a., “Company Business” means (i) the
design, development, management or marketing of health and fitness clubs, and/or
health and fitness club memberships and services, and/or nutritional
supplements, (ii) the publication of any health and fitness publications and/or
(iii) the sale, design or promotion of and any other product or service that
grows into a core or primary business for the Company (or is under development
and is projected to grow into a core or primary business for the Company) as of
the Separation Date. “Territory” means any of the United States or in any other
country in which the Company is doing Company Business as of the Separation
Date. Ownership by Executive, as a passive investment, of less than 2.5% of the
outstanding shares of capital stock of any corporation listed on a national
securities exchange or publicly traded in the over-the-counter market shall not
constitute a breach of this Section 8.a.     b.   Agreement Not to Hire. For a
period of twelve (12) consecutive months beginning on the Separation Date,
Executive shall not, directly or indirectly, hire, engage or solicit any person
who is then an employee of the Company or who was an employee of the Company as
of the Separation Date, in any manner or capacity, including without limitation
as a proprietor, principal, agent, partner, officer, director, stockholder,
employee, member of any association, consultant or otherwise.     c.   Agreement
Not to Solicit. For a period of twelve (12) consecutive months beginning on the
Separation Date, Executive shall not, directly or indirectly, solicit, request,
advise or induce any current or potential customer, supplier or other business
contact of the Company to cancel, curtail or otherwise change its relationship
with the Company, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, consultant or otherwise.     d.   Blue Pencil
Doctrine. If the duration of, the scope of or any business activity covered by
any provision of this Section 8 is in excess of what is valid and enforceable
under applicable law, such provision shall be construed to cover only that
duration, scope or activity that is valid and enforceable. Executive hereby
acknowledges that this Section 8 shall be given the construction that renders
its provisions valid and enforceable to the maximum extent, not exceeding its
express terms, possible under applicable law.

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL

9.   Cooperation; Consulting Services.

  a.   Cooperation. At the Company’s reasonable request, and without additional
compensation, Employee shall cooperate fully with the Company, its Board of
Directors, and its officers and employees in connection with the transition of
his duties and responsibilities with the Company and of any matter about which
the Company reasonably believes Employee may have knowledge as a result of his
employment with the Company. Employee agrees to provide complete and truthful
information in response to any such requests or inquiries from the Company. At
any time upon reasonable request and notice from the Company, Executive will,
without further consideration but at no expense to Executive, timely execute and
deliver such acknowledgements, instruments, certificates, and other ministerial
documents (including without limitation, certification as to specific actions
performed by Executive in his capacity for the Company) as may be necessary or
appropriate to formalize and complete the Company’s corporate records; provided,
however, that nothing in this Section 9 will require Executive to take any
action that he reasonably believes to be unlawful or unethical or to make any
inaccurate statement of actual facts.     b.   On-going Matters. At the
Company’s reasonable written request and upon at least 48 hours’ notice, without
further consideration but without expense to Executive, Executive will
(i) provide complete and truthful information to, and otherwise cooperate fully
with, the Company and any of its or their legal counsel, agents, insurers and
representatives in connection with any investigations, litigation or other
matters relating to the Company in which the Executive had principal
responsibility or relevant information not available to other Company employees,
and (ii) for a period of 12 months following the Separation Date (the
“Consulting Period”), make himself reasonably available upon reasonable written
notice upon at least 48 hours’ notice, to discuss and consult with the Company
regarding business matters with which he was directly and substantially involved
while employed by the Company; provided, however, that Executive’s obligations
under this Section 9(b) shall not exceed 10 hours per month on a non-cumulative
basis, and provided further that such consulting obligations shall not
materially interfere with Executive’s responsibilities in connection with new
employment or other active business ventures following the Separation Date. The
Company will reimburse Executive for reasonable out-of-pocket expenses he incurs
for services requested hereunder

10.   Claims Involving the Company. Executive will not recommend or suggest to
any potential claimants or plaintiffs or their attorneys or agents that they
initiate claims or lawsuits against the Company, any of its affiliates, or any
of its or their directors, officers, employees, or agents, nor will Executive
voluntarily aid, assist, or cooperate with any claimants or plaintiffs or their
attorneys or agents in any claims or lawsuits now pending or commenced in the
future against the Company, any of its affiliates, or any of its or their
directors, officers, employees, or agents; provided, however, that this
Section 9 will not be interpreted or construed to prevent Executive from
providing information to any governmental or law enforcement agency or from
giving testimony in response to

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    questions asked pursuant to a legally enforceable subpoena, deposition
notice or other legal process.   11.   Confidentiality.

  a.   General Standard. It is understood and agreed that this Agreement and
summaries thereof may be disclosed in filings with the Securities and Exchange
Commission and summarized in proxy statements disseminated to shareholders of
the Company. Notwithstanding such public filings, in order to minimize
disruption and distraction from on-going business operations, it is the intent
of the parties that the terms of Executive’s separation from the Company,
including the provisions of this Agreement and the Release (collectively
“Confidential Separation Information”), will be forever treated as confidential.
Accordingly, except as provided in Section 11(b) below, Executive will not
disclose Confidential Separation Information to anyone at any time and will not
comment on Confidential Separation Information to anyone at any time.     b.  
Exceptions.

  i.   It will not be a violation of this Agreement for Executive to disclose
Confidential Separation Information in reports to governmental agencies as
required by law, including, but not limited to, any federal or state tax
authority.     ii.   It will not be a violation of this Agreement for Executive
to disclose Confidential Separation Information to his immediate family, his
attorneys, his accountants or tax advisors.     iii.   It will not be a
violation of this Agreement for Executive to disclose Confidential Separation
Information in connection with any litigation proceeding involving the parties’
rights or obligations under this Agreement or the Release.

12.   Return of Records and Property. Executive confirms that he has delivered
to the Company any and all Company records and any and all Company property in
his possession or under his control, including without limitation manuals,
books, blank forms, documents, letters, memoranda, notes, notebooks, reports,
printouts, computer disks, computer tapes, source codes, data, tables or
calculations and all copies thereof, documents that in whole or in part contain
any trade secrets or confidential, proprietary or other secret information of
the Company and all copies thereof, and keys, access cards, access codes,
passwords, credit cards, personal computers, telephones and other electronic
equipment belonging to the Company. Executive acknowledges and represents that
he has permanently deleted all Company information contained in any personal
computer or other personal electronic storage device.

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL

13.   Non-Disparagement. Executive will not at any time disparage, defame or
besmirch the reputation, character, image, products or services of the Company
or the reputation or character of any of its current or former directors,
officers, employees or agents. The Company will make reasonable efforts to
require that the current members of the Board of Directors of the Company and
the current officers of the Company do not at any time disparage, defame or
besmirch the reputation or character of Executive.   14.   Full Compensation.
Executive understands that the payments made and other consideration provided by
the Company under this Agreement will fully compensate Executive for and
extinguish any and all of the potential claims Executive is releasing in the
Release, including without limitation, his claims for attorneys’ fees and costs
and any and all claims for any type of legal or equitable relief.   15.  
Withholding of Taxes. The Company may withhold from amounts payable under this
Agreement such federal, state and local income and employment taxes as the
Company shall determine are required to be withheld pursuant to any applicable
law or regulation. The Company makes no assurances to Executive as to the tax
treatment of any payments hereunder and, except with respect to tax amounts
withheld by the Company, Executive will be responsible for payment and
remittance of all taxes due with respect to compensation received or imputed
under this Agreement.   16.   Section 409A. This Agreement and the payments
hereunder are intended to be exempt from or to satisfy the requirements of
Section 409A(a)(2), (3) and (4) of the Code, including current and future
guidance and regulations interpreting such provisions, and should be interpreted
accordingly.   17.   No Admission of Wrongdoing. Executive understands that this
Agreement does not constitute an admission that the Company or any of its
directors, officers, employees, or agents has violated any local ordinance,
state or federal statute, or principle of common law, or that the Company or any
of its directors, officers, employees, or agents has engaged in any unlawful or
improper conduct toward Executive. Executive will not characterize this
Agreement or the payment of any money or other consideration in accordance with
this Agreement as an admission that the Company has engaged in any unlawful or
improper conduct toward him or treated him unfairly.   18.   Authority.
Executive represents and warrants that he has the authority to enter into this
Agreement and the Release, and that no causes of action, claims, or demands
released pursuant to this Agreement and the Release have been assigned to any
person or entity not a party to this Agreement and the Release.   19.  
Indemnification. Notwithstanding Executive’s separation from the Company, with
respect to events that occurred during his tenure as an employee or officer of
the Company, Executive will be entitled, as a former employee or officer of the
Company, to the same rights that are afforded to other current or former
employees or officers of the Company, now or in the future, to indemnification
and advancement of expenses as provided in the charter documents of the Company
and under applicable law, and to indemnification and a legal defense to the
extent provided from time to time to current

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    officers by any applicable general liability and/or directors’ and officers’
liability insurance policies maintained by the Company.   20.   Legal
Representation. Executive acknowledges that he has been advised by the Company
to consult with his own attorney before executing this Agreement and the
Release, that he has had a full opportunity to consider this Agreement and the
Release, including any tax consequences related thereto applicable to Executive,
that he has had a full opportunity to ask any questions that he may have
concerning this Agreement, the Release, or the settlement of his potential
claims against the Company and others, and that he has not relied upon any
statements or representations made by the Company, its affiliates or its or
their attorneys, written or oral, other than the statements and representations
that are explicitly set forth in this Agreement, the Release, and any qualified
employee benefit plans sponsored by the Company in which Executive is a
participant.   21.   Assignment. This Agreement shall not be assignable, in
whole or in part, by Executive without the prior written consent of the Company.
The Company may, without the consent of Executive, assign its rights and
obligations under this Agreement.   22.   Entire Agreement. This Agreement, the
Release, and the 2009 Restricted Stock Agreement, as amended, are intended to
define the full extent of the legally enforceable undertakings of the parties,
and no promises or representations, written or oral, that are not set forth
explicitly in this Agreement, the Release, or the 2009 Restricted Stock
Agreement, as amended, are intended by either party to be legally binding. All
other agreements and understandings between Executive and the Company are hereby
cancelled, terminated, and superseded.   23.   Time to Consider Agreement.
Executive understands that he may take 21 calendar days from the day that
Executive receives this Agreement, not counting the day upon which he receives
it, to decide whether to sign this Agreement and the Release. Executive
represents that if he signs this Agreement and the Release before the expiration
of the 21-day period, it is because he has decided that he does not need any
additional time to decide whether to sign this Agreement and the Release.
Executive also acknowledges that any changes made to this Agreement or the
Release before he executes either of them, whether such changes are material or
immaterial, will not cause the 21-day period to commence again.   24.   Right to
Rescind or Revoke. Executive understands that he has the right to rescind or
revoke this Agreement and the Release for any reason within fifteen
(15) calendar days after he signs them. Executive understands that this
Agreement will not become effective or enforceable unless and until he has not
rescinded this Agreement or the Release and the rescission period has expired.
Executive understands that if he wishes to rescind, the rescission must be in
writing and hand-delivered or mailed to the Company. If hand-delivered, the
rescission must be (a) addressed to General Counsel, Life Time Fitness, Inc.,
2902 Corporate Place, Chanhassen, MN 55317 and (b) delivered to Life Time
Fitness, Inc. within the fifteen-day period. If mailed, the rescission must be
(a)

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL

    postmarked within the fifteen-day period and (b) addressed to General
Counsel, Life Time Fitness, Inc., 2902 Corporate Place, Chanhassen, MN 55317.  
25.   Headings. The descriptive headings of the paragraphs and subparagraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.   26.   Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.
  27.   Governing Law. This Agreement and the Release will be interpreted and
construed in accordance with, and any dispute or controversy arising from any
breach or asserted breach of this Agreement or the Release will be governed by,
the laws of the State of Minnesota.

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL
IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date set forth in the first paragraph.

                  Life Time Fitness, Inc.    
 
                /s/ Eric J. Buss              
 
           
 
  By   Eric J. Buss    
 
           
 
  Its   EVP    
 
                /s/ Scott C. Lutz                   Scott C. Lutz    

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
RELEASE BY SCOTT_C. LUTZ
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   Life Time means Life Time Fitness, Inc.,
any company related to Life Time Fitness, Inc., in the present or past
(including without limitation, its predecessors, parents, subsidiaries,
affiliates, and divisions), and any successors of Life Time Fitness, Inc.     C.
  Company means Life Time; the present and past officers, directors, committees,
shareholders and employees of Life Time; any company providing insurance to Life
Time in the present or past; the present and past employee benefit plans
sponsored or maintained by Life Time (other than multiemployer plans) and the
present and past fiduciaries of such plans; the attorneys for Life Time; and
anyone who acted on behalf of Life Time or on instructions from Life Time.    
D.   Agreement means the Separation Agreement between Life Time and me that I am
executing on the same date on which I execute this Release, including all of the
documents attached to the Agreement.     E.   My Claims means all of my rights
that I now have to any relief of any kind from the Company, including without
limitation:

  1.   all claims arising out of or relating to my employment with Life Time or
the termination of that employment;     2.   all claims arising out of or
relating to the statements, actions, or omissions of the Company;     3.   all
claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under the laws of the
United States or any other country or of any state, province, municipality, or
other unit of government, including without limitation, claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. §
1981, the Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Minnesota Human Rights Act, the Genetic
Information Nondiscrimination Act, the

Exhibit A

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      Fair Credit Reporting Act, and workers’ compensation non-interference or
non-retaliation statutes (such as Minn. Stat. § 176.82);     4.   all claims for
alleged wrongful discharge; breach of contract; breach of implied contract;
failure to keep any promise; breach of a covenant of good faith and fair
dealing; breach of fiduciary duty; estoppel; my activities, if any, as a
“whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;     5.
  all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay,
perquisites, relocation expenses, and expense reimbursements;     6.   all
claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;     7.   all claims that a past unlawful decision has or
has had a continuing effect on my compensation; and     8.   all claims for
attorneys’ fees, costs, and interest.

However, My Claims does not include any claims that the law does not allow to be
waived, any claims that may arise after the date on which I sign this Release,
or any rights that I may have to indemnification from Life Time as a current or
former officer, director, or employee of Life Time, including without limitation
indemnification rights under applicable laws, the charter documents of Life
Time, or any liability insurance policy maintained by Life Time.
Agreement to Release My Claims. I will receive consideration from Life Time as
set forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that that consideration is in addition to
anything of value that I would be entitled to receive from Life Time if I did
not sign this Release or if I rescinded this Release. In exchange for that
consideration I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Additional Agreements and Understandings. Even though Life Time will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
responsible or legally obligated to me. In fact, the Company denies that it is
responsible or legally obligated to me for My Claims, denies that it engaged in
any unlawful or improper conduct toward me, and denies that it treated me
unfairly.
Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except under the
circumstances described in the Agreement.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release. My decision whether to sign this Release is my own voluntary
decision made with full knowledge that the Company has advised me to consult
with an attorney.
Period to Consider the Release. I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether to sign
this Release.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to Life
Time by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Life Time by hand or by mail within the 15-day
rescission period. All deliveries must be made to Life Time at the following
address:
Life Time Fitness, Inc.
2902 Corporate Place
Chanhassen, MN 55317
Attention: General Counsel
If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be:
     (1) postmarked within the period stated above; and
     (2) properly addressed to Life Time at the address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
held by a court to be inadequate to release a particular claim encompassed
within My Claims, this Release will remain in full force and effect with respect
to all the rest of My Claims.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Life Time. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Life Time be paid to any other person
are now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

                Dated: October 15, 2010 /s/ Scott C. Lutz       Scott C. Lutz   
       

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Life Time Fitness, Inc.
2004 Long-Term Incentive Plan
Amendment to
2009 Restricted Stock Agreement
     This is an Amendment to the Restricted Stock Agreement (the “Amendment”)
between Life Time Fitness, Inc., a Minnesota corporation (the “Company”), and
Scott C. Lutz (the “Employee”) entered into on October 15, 2010.
Recitals
     WHEREAS, the Company and the Employee are parties to a Restricted Stock
Agreement dated March 13, 2009 related to 37,037 shares of restricted stock (the
“Agreement”), of which the restrictions on 9,259 shares have already lapsed;
     WHEREAS, in connection with the termination of the Employee’s employment
effective October 15, 2010, (i) 18,519 of such shares of restricted stock shall
be forfeited and (ii) the Committee has waived the forfeiture event that would
otherwise occur upon termination of Employee’s employment with respect to 9,259
of such shares of restricted stock as set forth in this Amendment; and
     WHEREAS, capitalized terms used but not defined herein shall have the
meanings given to them in the Agreement or the Plan (as defined in the
Agreement).
     NOW, THEREFORE, the following waiver and amendments shall be effective as
of the date set forth above.
1. Waiver of Forfeiture. The Committee hereby waives the forfeiture of 9,259 of
the Restricted Shares that would otherwise occur upon termination of the
Employee’s employment on October 15, 2010, pursuant to the terms of Section 4 of
each Agreement.
2. Amendment of Section 2 of the Agreement. Section 2 of the Agreement is hereby
amended to read in its entirety as follows:
“Vesting. The remaining 9,259 Restricted Shares subject to this Agreement that
have not previously been forfeited will vest on March 1, 2011. In addition, the
Restricted Shares that have not previously vested or been forfeited will vest
immediately upon the first to occur of the following events: (i) death of the
Employee; (ii) Total Disability of the Employee; and (ii) a Change of Control as
defined in the Plan.”
3. Amendment of Section 4 of the Agreements. The first sentence of Section 4 of
the Agreement is hereby amended to read in its entirety as follows:
“In the event that (i) the Employee fails to comply with any provision of the
Separation Agreement between the Company and the Employee or (ii) the Employee
attempts to sell, assign, transfer or otherwise dispose of, or mortgage, pledge
or otherwise encumber any of the Restricted Shares or the Restricted Shares
become subject to attachment or any similar involuntary process, then any
Restricted Shares that have not previously vested shall be forfeited by the
Employee to the Company, the Employee shall thereafter have no right, title or
interest whatever in such Restricted Shares, and, if the Company does not have
custody of any and all certificates representing Restricted Shares so forfeited,
the Employee shall immediately return to the Company any and all certificates
representing Restricted Shares so forfeited. Additionally, the Employee will
deliver to the Company a stock power duly executed in blank relating to any and
all certificates representing Restricted
Exhibit B

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Shares forfeited to the Company in accordance with the previous sentence or, if
such stock power has previously been tendered to the Company, the Company will
be authorized to deem such previously tendered stock power delivered, and the
Company will be authorized to cancel any and all certificates representing
Restricted Shares so forfeited and to cause a book entry to be made in the
records of the Company’s transfer agent in the name of the Employee (or a new
stock certificate to be issued, if requested by the Employee) evidencing any
Shares that vested prior to forfeiture. If the Restricted Shares are evidenced
by a book entry made in the records of the Company’s transfer agent, then the
Company will be authorized to cause such book entry to be adjusted to reflect
the number of Restricted Shares so forfeited.”
4. Amendment Limited. Except as expressly amended hereby, the Agreement shall
remain in full force and effect.
5. Amendment Effective Date. This Amendment shall be effective when Employee has
signed the Separation Agreement between the Company and the Employee (the
“Separation Agreement”) and signed and not rescinded the Release within the
Rescission Period (as such terms are defined in the Separation Agreement).
     IN WITNESS WHEREOF, the Employee and the Company have executed this
Amendment as of the 15th day of October, 2010.

                  Scott C. Lutz (“Employee”)    
 
                /s/ Scott C. Lutz              
 
                Life Time Fitness, Inc.    
 
           
 
  By   /s/ Eric J. Buss    
 
           
 
      Its EVP    

2